MOREMEN, Judge.
Petitioner Samuel Stacy, now imprisoned at the Eddyville Prison, on June 22, 1966, filed a motion to vacate judgment of conviction under RCr 11.42. On August 3, 1966, he filed an original action in this Court in which he states that the Hon. Ervine Turner, Judge of the Powell Circuit Court, has failed to act upon that motion and he seeks an order directing respondent to hear and dispose of it.
Respondent was duly notified of this proceeding, but has not made any response to the petition although response was due within ten days of the date of the filing of the petition. RCA 1.420. The allegations of the petition therefore must be treated as being confessed. Wahl v. Simpson, Ky., 385 S.W.2d 171; and Moore v. Pound, Ky., 390 S.W.2d 159.
The petition for mandamus is sustained and respondent is directed to dispose of the RCr 11.42 motion by appropriate proceedings.